                                                                               J S -6
 1   GREGORY C. LOARIE (CA Bar No. 215859)
     MARIE E. LOGAN (CA Bar No. 308228)
 2   EARTHJUSTICE
     50 California Street, Suite 500
 3   San Francisco, CA 94111
 4   T: (415) 217-2000 • F: (415) 217-2040
     E: gloarie@earthjustice.org • mlogan@earthjustice.org
 5
     LISA T. BELENKY (CA Bar No. 203225)
 6   ARUNA M. PRABHALA (CA Bar No. 278865)
 7   CENTER FOR BIOLOGICAL DIVERSITY
     1212 Broadway Street, Suite 800
 8   Oakland, CA 94612
     T: (510) 844-7100 • F: (510) 844-7150
 9   E: lbelenky@biologicaldiversity.org • aprabhala@biologicaldiversity.org
10 ADAM F. KEATS (CA Bar No. 191157)
11 CENTER FOR FOOD SAFETY
   303 Sacramento Street, Floor 2
12 San Francisco, CA 94111
   T: (415) 826-2770 • F: (415) 826-0507
13 E: akeats@centerforfoodsafety.org
14
   Counsel for Plaintiffs
15
16
                     IN UNITED STATES DISTRICT COURT FOR THE
17               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18 CENTER FOR BIOLOGICAL DIVERSITY                     ) Case No. CV 17-8587-GW-ASx
19 and CENTER FOR FOOD SAFETY,                         )
                                                       ) (Consolidated with Case No.
20                 Plaintiffs,                         ) 2:18-cv-06775-GW-AS)
                                                       )
21         vs.                                         )
                                                       ) JUDGMENT
22 U.S. BUREAU OF LAND MGMT., et al.,                  )
                                                       )
23           Defendants,                               )
24                                                     )
           and                                         )
25                                                     )
     CADIZ, INC., et al.,                              )
26                                                     )
                   Defendant-Intervenors.              )
27                                                     )
28

                                                  1
                            [Proposed] Judgment – Case No. 2:17-cv-08587
 1                                        JUDGMENT
 2         Judgement is hereby entered in favor of Plaintiffs Center for Biological
 3   Diversity and Center for Food Safety and against Defendants U.S. Bureau of Land
 4   Management et al. and Defendant-Intervenors Cadiz, Inc. et al. in accordance with the
 5   Court’s June 20, 2019 final ruling on the parties’ cross-motions for summary
 6   judgment. ECF No. 75. Defendants’ October 13, 2017 determination regarding the
 7   Cadiz pipeline is hereby set aside and remanded to Defendants. See 5 U.S.C. § 706.
 8   The Court shall retain jurisdiction to resolve any motion for attorneys’ fees and costs.
 9
10
11 Dated: June 30, 2019
                                            HON. GEORGE H. WU
12                                          U.S. DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                          [Proposed] Judgment – Case No. 2:17-cv-08587
